Cite as 2016 Ark. App. 24


                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-15-624

                                                       OPINION DELIVERED JANUARY 20, 2016

 JERRY JOHNSON                                         APPEAL FROM THE CRAIGHEAD
                                  APPELLANT            COUNTY CIRCUIT COURT,
                                                       WESTERN DISTRICT
                                                       [NO. DR-2014-535]
 V.
                                                       HONORABLE PAMELA HONEYCUTT,
                                                       JUDGE
 SHELLEE BENNETT
                                     APPELLEE          AFFIRMED



                          ROBERT J. GLADWIN, Chief Judge

       Jerry Johnson appeals the Craighead County Circuit Court’s April 28, 2015 order

denying his petition for grandparent visitation. On appeal he argues that (1) the trial court

abused its discretion by refusing to deem admitted his request for admissions and (2) the trial

court clearly erred in finding that it was not in the child’s best interest to have visitation

with him. Appellee Shellee Bennett did not file a responsive brief. We affirm.

                                            I. Facts

       Appellant is the paternal grandfather of C.J., born January 5, 2010. He filed a petition

to establish grandparent visitation on July 16, 2014, alleging that paternity of C.J. had been

established in Tennessee and that his son, Jarrod Johnson, was ordered to pay child support

to appellee Shellee Bennett, C.J.’s mother. Appellant alleged that he had frequent and

regular contact with the child for at least twelve consecutive months until May 21, 2014,
                                   Cite as 2016 Ark. App. 24


when appellee refused to allow visitation. He sought visitation rights and the child’s social

security number in order to establish a bank account for C.J.’s benefit. Appellee filed a pro

se answer on August 15, 2014, alleging that all contact with appellant ceased when she

discovered evidence suggesting that he had molested C.J. during her last visit with him.

       Appellant filed a request for admissions on November 24, 2014, seeking appellee’s

admissions that appellant had (1) frequent contact with C.J.; (2) regular contact with C.J.;

(3) the capacity to give C.J. love, affection, and guidance; (4) established a significant

relationship with C.J.; and (5) established a viable relationship with C.J. He also sought

admissions that (6) visitation with him was in C.J.’s best interest; (7) the loss of the

relationship between appellant and C.J. would harm C.J.; and (8) appellant was willing to

cooperate with appellee if visitation were awarded. The certificate of service attached to

the request for admissions provided that the pleading was mailed on November 13, 2014,

to “Ms. Shellee Bennett, 1412 CR 739, Brookland, AR 72417.”

       At the February 26, 2015 hearing on appellant’s petition for grandparent visitation,

appellee made her appearance telephonically because of icy-road conditions. She testified

that she had remarried and that her last name is Cooper. She said that she resides at 115

Perry Avenue, Grenada, Mississippi, and that she had moved there on December 16, 2014.

She said that she had lived in Brookland, Arkansas, from December 31, 2013, until

December 16, 2014. She explained that on November 13, 2014, she was no longer living

at 1412 County Road 739, Brookland, Arkansas, because she had moved “a couple of blocks

down into a bigger house,” and her mail had been forwarded to her. Appellee stated that


                                              2
                                   Cite as 2016 Ark. App. 24


she did not remember receiving any request for admissions, but that she did receive the

protective order dated November 24, 2014.

       Prior to living in Brookland, appellee lived in the area of Pleasant Shade, Tennessee.

She said that she has three children—one in college, one who is eleven years old, and C.J.,

who is five years old. She testified that Jarrod Johnson is C.J.’s biological father, that

paternity and child support had been established for C.J. in Tennessee, but that Jarrod did

not have custody or visitation with C.J.

       Appellee testified that appellant was living in Minnesota when C.J. was born, and he

had visited C.J. after her birth. Appellant later moved to Tennessee in 2012, and he visited

C.J. from thirty minutes to an hour every couple of months. After Jarrod “got more out of

the picture,” appellant spent more time with C.J. Appellee testified that C.J. was nearly

four years old in December 2013 when she and her family moved to Brookland, Arkansas,

several hours away from appellant. Appellee admitted that she had refused to allow appellant

visitation with C.J. since May 2014.

       Sherry Timmons testified that she was formerly married to Jarrod, and they have two

girls, now ages sixteen and nineteen. She said that she also has two boys, ages ten and eight,

who are not Jarrod’s children. She said that appellant had been involved with her daughters

since his move to Tennessee in 2012, that he had attended their basketball games, had

planned special birthdays, and had also attended family functions, homecoming, and

graduations. She said that he had seen them several times a month, and sometimes every

week, and that many times he had included her boys in the visits. She testified that, even


                                              3
                                    Cite as 2016 Ark. App. 24


though her relationship with Jarrod was not consistently good, she had an extraordinary

relationship with appellant because of the time, energy, and effort that appellant had spent

with her girls. She said that her girls had enjoyed a lot of time with C.J. before her move

to Arkansas, and that she had no concerns about her children being in appellant’s care.

       Ms. Timmons testified that appellant’s oldest daughter sent her an email stating that

appellant “was doing all of this stuff and [I] need[ed] to get all four of [my] children out of

there.” She said that she questioned each of her children independently and that she had

gone to the Department of Human Services, where someone in child services interviewed

her children regarding the allegation in the email. She said that there was no basis for the

allegation and that the woman from child services who interviewed the children admired

the relationship they had built with appellant.

       Appellant testified that he moved from Minnesota to Ashland, Tennessee, in 2012,

and then moved to Spring Hill, Tennessee, in December 2013. He said that he has three

children, Laura, Jarrod, and Melody. He claimed that his son Jarrod was an alcoholic who

had failed miserably in his relationship with his children. He admitted that he had a difficult

relationship with Laura but claimed that he had a wonderful relationship with Melody. He

said that Laura suffered from alcoholism and that she used prescription drugs. He said he

believed that his children suffered a genetic predisposition to alcoholism from their mother’s

family. He also believed that Laura suffered from false-memory syndrome due to her

addictions. He said that Laura accused him of molesting his grandchildren, but that child

services rejected the accusation, deciding that it was without foundation. He said that he


                                               4
                                   Cite as 2016 Ark. App. 24


paid almost $1000 for a polygraph test to show people that “took all of her allegations

together.”

       He testified that he began visiting C.J. once or twice a month in 2013. He said that

he had a visit with C.J. in February 2014, when they stayed overnight in a hotel. He was

married on December 7, 2013, to Sandy Johnson, who testified that C.J. refused to sleep

alone and was comfortable with appellant.

       Appellant said that the last time he saw C.J. was May 18–21, 2014, when he and

Sandy took C.J. to Tennessee. He said that, on the last day, they were packed and ready to

go meet appellee in Jackson, Tennessee. He was giving C.J. her last bathroom break when

she screeched, said that it hurt, and explained that it was because she had not wiped good.

He said he got some Vaseline and “put it on the outside of where she goes number one.”

He claimed that he did so because she was pointing to where her difficulty was, and she was

red and apparently chapped. He then got her dressed and into the car. The car-seat strap

was uncomfortable for her, and C.J. complained during the drive to Jackson.

       Appellant said that they texted appellee about C.J.’s condition and told her that the

child needed to be seen by a doctor. He testified that appellee never returned his calls after

the child was delivered to her, and he had not seen C.J. since that time. He said that after

he contacted his attorney to start the process of visitation, he became aware that appellee

had made allegations that he had sexually abused C.J. He said that child services investigated

and ruled the allegations unfounded. He claimed that he would be willing to cooperate

with appellee if he were awarded visitation.


                                               5
                                    Cite as 2016 Ark. App. 24


       When questioned by the trial court, appellant said that he had slept with C.J. the

night before the incident in question because C.J. wanted to sleep with him and his wife,

but Sandy did not want “a squirmy kid in the bed.” He said that C.J. had wet the bed the

night before and he had been soaked by it. He also said that he had applied the Vaseline to

the surface of C.J.’s skin. He stated that C.J. had not done any screaming or complaining

about redness or soreness during the prior four days of the visit. Finally, he said that he

could understand why the mother was concerned.

       Appellee testified that before May 2014, she had no problem with appellant having

contact with C.J. When C.J. came home from the visit in such pain, she took her straight

home and put her in the bathtub. C.J. would not stop screaming, and appellee said that she

saw that the child was not red on the outside but that she was red on the inside. She also

saw what looked like a tear. C.J. told appellee that “he put white stuff on her private area,”

and this was comparable to what appellant had told her about putting Vaseline on C.J.’s

vagina. Appellee took the child to the emergency room, and the child was examined.

Appellee testified that there was no irritation on the outside but there was on the inside.

Appellee claimed that the hospital-discharge paper “actually said sexual molestation was their

diagnosis.”

       After C.J. had been examined at the hospital, the Tennessee Department of

Children’s Services investigated, and the file was admitted into evidence at the hearing. An

investigatory form within the file reflects that C.J. responded to a nurse’s questioning, stating

that one time her grandfather had looked at her, referring to her vaginal area, and pointed


                                               6
                                    Cite as 2016 Ark. App. 24


to a picture of a vagina; when asked to show the nurse where her grandfather had touched

her, C.J. said, “Inside it.”

       Appellee testified that C.J. was not treated for a urinary-tract infection. She also

claimed that the child’s behavior, especially around men, became different. She said that

she did not want C.J. to have any more contact with appellant and that C.J. began to display

fear of men and became reserved. She testified that C.J. began wetting the bed, which was

unusual. Appellee said that she had not known that C.J. was sleeping with appellant until

C.J. returned from “that visit at their house.” She said that C.J. had always slept alone

before. She said that C.J. was two years old the last time she saw her half sisters and that

C.J. did not talk about her father. Appellee said that she had remarried, that her new

husband wanted to adopt C.J., and that C.J. considered him to be her father.

       The trial court took the case under advisement and issued a letter opinion on March

18, 2015, denying appellant’s petition for visitation and denying appellant’s motions to deem

admitted the request for admissions and for a default judgment. The trial court’s order states

in pertinent part as follows:

       35.     It is questionable whether petitioner has proven he has capacity to give love,
               affection and guidance. Each of Mr. Johnson’s three children have significant
               issues as adults. Those issues include criminal activity, drug and alcohol
               addiction and allegations of sexual abuse by Mr. Johnson on one of his
               children.
       36.     Petitioner has failed to prove that the loss of the relationship between he and
               the child is likely to harm the child.
       37.     Respondent testified that the psychologist recommended [C.J.] have no
               further contact with petitioner. No one knows for sure if petitioner sexually
               abused this child or not however, the greater weight of the evidence suggests
               that he did. That evidence being she was returned to her mother in so much

                                               7
                                  Cite as 2016 Ark. App. 24


             pain she was walking bowlegged, she was screaming out in pain, her vagina
             was red and swollen, she told the nurse he stuck his finger inside her vagina,
             not on the outside as he stated, she said at the time I had white stuff on there
             which, does not sound like vaseline, each and every one of the symptoms
             testified to by respondent are classic signs of sexual abuse, i.e. bed wetting,
             afraid of men, thumb sucking, not wanting to sleep by herself. Most
             importantly, the medical exam did not find an alternate cause for her redness
             and screaming in pain. She was not treated for a urinary tract infection as
             petitioner suggested was the cause.
      38.    Petitioner wants to have unsupervised visits and wants to take the child to his
             home. The parties no longer live in the same state and live four and one-half
             to six and one-half hours away from each other making it very difficult if not
             impossible for the mother to supervise any visits or to be near in case of an
             emergency.
      39.    The preponderance of the evidence is that petitioner inappropriately put his
             finger(s) in this child’s vagina. The Court questions his decision to treat a
             “urinary tract” infection by rubbing vaseline on her, especially in her vagina.
             The Court also found it suspicious that petitioner said he never touched her
             genitals while bathing her, he allowed her to do that but, he certainly didn’t
             hesitate to rub her genitals with vaseline, when his wife was outside in the
             yard. Also suspicious was his voluntary statement at the time of pickup/drop
             off that, I didn’t touch her down there.
      40.    The preponderance of the evidence is that it would not be in the child’s best
             interest to award visitation at this time.
      41.    This Court finds that the presumption toward the mother’s decision has not
             been rebutted and the petition is denied.
      After the order was entered, appellant filed a timely notice of appeal, and this appeal

followed.

                                II. Requests for Admissions
      A trial court has broad discretion in matters pertaining to discovery, and the exercise
      of that discretion will not be reversed by the appellate court absent an abuse of
      discretion that is prejudicial to the appealing party. Deering v. Supermarket Investors,
      Inc., 2013 Ark. App. 56, at 7, 425 S.W.3d 832, 836. To have abused its discretion,
      the trial court must have not only made an error in its decision, but also must have
      acted improvidently, thoughtlessly, or without due consideration. Id.
Hardesty v. Baptist Health, 2013 Ark. App. 731, at 4–5, 431 S.W.3d 327, 330.


                                             8
                                   Cite as 2016 Ark. App. 24


       Appellant argues that the trial court erred in finding appellee’s testimony credible and

in denying the motions to deem the request for admissions as admitted and for default

judgment. Appellee testified that she did not receive the request for admissions because she

was not living at 1412 CR 739, Brookland, Arkansas, on November 13, 2014. She said she

had “just” moved into a larger house a couple of blocks down the road, and her mail was

being forwarded to her. Appellant argues that a letter from his counsel along with the trial

court’s notice of setting and pretrial-information sheet were mailed to appellee on October

7, 2014, via certified mail, restricted delivery, return receipt requested, and were returned

unclaimed. He asserts that appellee did receive the protective order that was filed on

November 21, 2014. Also, on January 13, 2015, the trial-court assistant mailed a letter to

appellee at the Brookland address, and it was returned on February 5, 2015, with the hand-

written message “refused” and a United States Post Office sticker with the message “Return

to Sender, Refused, Unable to Forward.” Therefore, appellant contends that the trial court

erred in finding appellee’s testimony that she did not receive the request for admissions to

be credible.

       We hold that there was no abuse of discretion in denying appellant’s motions.

Appellee testified that she had moved for a short period and was having her mail forwarded

during the time she should have received appellant’s request for admissions. She stated that

she did not receive those requests. Because the trial court’s credibility determinations are

entitled to great deference, we find no abuse of discretion given the evidence before the

trial court. See Gibson v. Gibson, 87 Ark. App. 62, 185 S.W.3d 122 (2004) (where this court

affirmed the trial court’s acceptance of Ms. Gibson’s assertion that she did not receive the

                                              9
                                   Cite as 2016 Ark. App. 24


requests for admissions with the other documents served upon her at her home in Colorado

and denied the request to deem them admitted).

                                  III. Best-Interest Analysis
      Regarding visitation, this court has stated,
              The determination of visitation rights is a matter that lies within the sound
      discretion of the circuit court. Hudson v. Kyle, 365 Ark. 341, 229 S.W.3d 890
      (2006). The main consideration in making judicial determinations concerning
      visitation is the best interest of the child. See id. Further, this court has traditionally
      reviewed matters that sounded in equity de novo on the record with respect to
      factual questions and legal questions. Id. We have stated repeatedly that we will not
      reverse a finding by a circuit court in an equity case unless it is clearly
      erroneous. Id. We have also stated that a finding of fact by a circuit court sitting in
      an equity case is clearly erroneous when, despite supporting evidence in the record,
      the appellate court viewing all of the evidence is left with a definite and firm
      conviction that a mistake has been committed. Id.
              In resolving the clearly erroneous question, we must give due regard to the
      opportunity of the court to judge the credibility of witnesses. Id. We give due
      deference to the superior position of the circuit court to view and judge the
      credibility of the witnesses. Bethany v. Jones, 2011 Ark. 67, 378 S.W.3d 731. This
      deference to the circuit court is even greater in cases involving child custody or
      visitation, as a heavier burden is placed on the circuit court to utilize to the fullest
      extent its powers of perception in evaluating the witnesses, their testimony, and the
      best interest of the children. In re Adoption of J.P., 2011 Ark. 535, at 12–13, 385
S.W.3d 266, 274.
             De novo review does not mean that the findings of fact of the circuit judge
      are dismissed out of hand and that the appellate court becomes the surrogate trial
      judge. Stehle v. Zimmerebner, 375 Ark. 446, 455–56, 291 S.W.3d 573, 580 (2009).
      What it does mean is that a complete review of the evidence and record may take
      place as part of the appellate review to determine whether the trial court clearly erred
      either in making a finding of fact or in failing to do so. Id.
Gerking v. Hogan, 2015 Ark. App. 678, at 2–3, ___ S.W.3d ___, ___. Further, when

visitation is at issue, we will not reverse the circuit court’s decision absent an abuse of

discretion. Bowen v. Bowen, 2012 Ark. App. 403, at 2, 421 S.W.3d 339, 341.




                                              10
                                    Cite as 2016 Ark. App. 24


       Arkansas’s grandparent-visitation statute, Arkansas Code Annotated section 9-13-

103(c) and (e) (Repl. 2009), provides as follows:

       (c)    (1) There is a rebuttable presumption that a custodian’s decision denying or
              limiting visitation to the petitioner is in the best interest of the child.
              (2) To rebut the presumption, the petitioner must prove by a preponderance
              of the evidence the following:
                      (A) The petitioner has established a significant and viable relationship
                      with the child for whom he or she is requesting visitation; and
                      (B) Visitation with the petitioner is in the best interest of the child.
                                             ....
       (e) To establish that visitation with the petitioner is in the best interest of the child,
       the petitioner must prove by a preponderance of the evidence the following:
              (1) The petitioner has the capacity to give the child love, affection, and
              guidance;
              (2) The loss of the relationship between the petitioner and the child is likely
              to harm the child; and
              (3) The petitioner is willing to cooperate with the custodian if visitation with
              the child is allowed.


       Appellant claims that the trial court erred in finding that the evidence presented was

insufficient to rebut the presumption that a custodian’s decision to deny grandparent

visitation was in the best interest of the child. First, he contends that he has the capacity to

give the child love, affection, and guidance. He claims that the trial court erred in finding

that each of his three children had significant issues as adults because the evidence was that

he had a wonderful relationship with his youngest daughter, Melody. He also claims that

Jarrod suffers from alcoholism and depression and that appellant attended alcoholic-support

programs with appellee in hopes of helping Jarrod and supporting his recovery. He argues

that his daughter Laura suffers from alcoholism, but when she was sober, she accomplished
                                               11
                                    Cite as 2016 Ark. App. 24


many things and was successful in business. He contends that both of these children have a

genetic predisposition to alcoholism, and their alcoholism is not correlated to his parenting

or love for them. He claims that the trial court erred in relying on Laura’s sexual-abuse

allegations because he had her removed from the home when she was in high school because

she was dangerous to the family. He points to at least one granddaughter’s anger at Laura

for making the accusations and her insistence that appellant never did anything to make her

feel uncomfortable. He also emphasizes that the investigation was unfounded and closed.

He contends that he has an extraordinarily close relationship with Ms. Timmons, the mother

of two of his grandchildren, and that he sees those children many times a month.

        Second, he claims that the loss of the relationship between him and the child is likely

to harm the child. He cites Grant v. Richardson, 2009 Ark. App. 187, 300 S.W.3d 499, for

the proposition that grandparent visitation is in the children’s best interest when evidence is

presented that, without court-ordered visitation, the grandparent would likely be denied

reasonable visitation with the children. However, the Arkansas Supreme Court overruled

Grant to the extent that it conflicted with its holding that evidence must be presented to

demonstrate that the relationship between the grandparents and grandchild “had been lost

or would be lost.” In re Adoption of J.P., 2011 Ark. 535, at 16–17, 385 S.W.3d 266, 276.

Appellant also cites Favano v. Elliott, 2012 Ark. App. 484, 422 S.W.3d 162 (Abramson, J.,

dissenting), for the dissent’s belief that proof that a child will lose a nurturing, loving

relationship with an entire branch of the family is sufficient to support a finding of likely

harm.



                                               12
                                     Cite as 2016 Ark. App. 24


       In support of his argument, appellant asserts that there is no court order awarding his

son Jarrod visitation with C.J.; appellant spent more time with C.J. after Jarrod was out of

her life; C.J. saw her half sisters before moving to Arkansas; C.J. and her half sisters spent

time together with appellant; and appellant can facilitate a relationship between C.J. and her

half sisters, as well as other people on her father’s side of the family. Appellant contends

that appellee’s concern about C.J. being adopted by appellee’s new husband and becoming

confused over her relationship with appellant’s family is not warranted. He claims that he

has been the constant in C.J.’s life, as opposed to appellee’s moving her to Arkansas and

exposing her to new relationships.

       Appellant also claims that the trial court’s finding that he sexually abused the child is

erroneous. He recounts his testimony regarding C.J.’s complaints while using the bathroom

on the last day of their visit and his actions regarding same. He also contends that C.J. never

once stated that he hurt her when she was questioned by the Arkansas State Police

Investigator. Appellant reiterates his testimony that C.J. did not want to sleep alone, that

his wife did not want to sleep with a squirmy child, and that appellee knew that appellant

had stayed in the same hotel room as C.J. in February 2014. Appellant also claims that the

house appellee and her children lived in prior to her move was small and had only two

bedrooms; thus, he contends that C.J. had not always slept in a room by herself.

       Appellant argues that the trial court’s reliance on the fact that the four year old wet

her bed as an indication of sexual abuse was in error. He argues that the child wet the bed

the night before the incident. Further, he contends that it is not uncommon for children


                                                13
                                    Cite as 2016 Ark. App. 24


to improperly wipe or to have damp panties after they go to the bathroom. He claims that

appellee’s testimony at trial and the information she gave investigators was not the same,

and that the investigation file was closed because the allegations were unsubstantiated and

unfounded.    He claims that appellee’s word is not credible and that the trial court

erroneously failed to find that the loss of the relationship between appellant and C.J. would

harm the child.

       Third, appellant claims that he is willing to cooperate with appellee regarding

visitation. He alleges that it is undisputed that he is willing to cooperate and that he would

help facilitate transportation and have open lines of communication with appellee.

       As was recited in the trial court’s order, there was evidence that the child suffered

from pain and swelling in her vaginal area and evidence that her grandfather touched her,

although the evidence of the extent and form of the touching was contradictory. After a

de novo review, and giving due regard to the trial court in determining the credibility of

the witnesses, we hold that the trial court’s findings were not clearly erroneous.

Accordingly, the denial of appellant’s request for grandparent visitation was not an abuse of

discretion. Therefore, we affirm.

       Affirmed.

       ABRAMSON and BROWN, JJ., agree.

       Henry Law Firm, PLC, by: Megan Henry, for appellant.

       No response.


                                               14